Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on 3/2/2021 has been entered and made of record.

Response to Amendment/Remarks
In the response filed, Claims were amended.  Claims 1-20 were presented for examination. 
Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, the rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:    The client device performs the verifications in the secured memory areas within a virtual computing instance (VCI) device as well as generating checksums within these secure areas.  Various examples have been found in the art describe aspects of the claimed invention.  For example, Kaler et al. (US 7418457) teaches generating, by the 
Kaler does not, but in related art, Savage et al. (US 2016/0269441) teaches receiving and storing,  on [a] client device, at least one policy data set associated with at least one security application of at least one virtual computing instance (VCI) on the client device from a server (The local security policies include one or more security policies that were previously approved by a third-party accreditation service, such as the Defense Information Systems Agency Field Security Operations (DISA FSO). A security policy defines the authorized configuration for a given virtual client, and the services that are executed by the virtual client, which applications are authorized to be run by the virtual client and/or any restrictions on such applications, the types of users that may access the virtual client, and other such policies (Savage, paragraph [0022]).
However, as the applicant notes, the prior art of record does not teach or suggest the amend portion of claims 1, 8, and 15.  Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Additionally, the closest prior art has been supplied in the record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:  See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY E HAVEN whose telephone number is (313) 446-6648.  The examiner can normally be reached on 7:30 - 4:30 Monday to Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/R.E.H./Examiner, Art Unit 2435                                                                                                                                                                                                        
/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435